The following are the opinions filed November 14, 1885, after the first argument:
GilrillaN, C. J.
Defendant claims title to the land in controversy through a 'sale on September 19, 1881, under the tax judgment in proceedings that year to enforce the tax of 1880. The plaintiff claims that the judgment was void because the tax for 1880 was paid before its -rendition. Does the fact that a tax upon real estate has been paid render a subsequent judgment and sale for the tax void? is the only question in the case.
The filing of the delinquent list with the clerk of the court has “the force and effect of filing a complaint in an action by the county against eaeh piece or parcel of land therein described, to enforce payment of the taxes and penalties therein appearing against it, and shall be deemed the institution of such action.” Gen. St. 1878, c. 11, § 70. When the notice required by section 71 has been published in the manner required by section 72, “the notice shall be deemed to have been served, and the court to have acquired full and complete jurisdiction to enforce against each piece or parcel of land in said published list described, the taxes, accrued penalties and costs upon it then delinquent; * * * and such jurisdiction shall not be affected by any error in making the list filed with the clerk,” etc. Section 73. The provisions of these sections being complied with, the court has jurisdiction to try and determine the claim, presented by the filing of the list, that the taxes appearing upon it are due from the respective pieces of land against which they appear upon it. By filing the list the county asserts that the taxes are due, and presents the matter for the court to try and determine, and the jurisdiction of the court to try and determine it cannot depend in any degree upon the rightfulness of the claim presented for its adjudication.
That the land is exempt or that the tax has been paid is a defence which must be “made to appear by answer and proofs.” Section 79. This was decided in County of Chisago v. St. Paul & Duluth R. Co., 27 Minn. 109, (6 N. W. Rep. 454,) a case not distinguishable from this, so far as this point is concerned. The judgment is conclusive of the right to enforce the tax, unless the statute provides some mode *4of avoiding that effect. Section 85 specifies the only grounds upon ■which the sale may be set aside or held invalid. That the land was exempt from taxation, or that the tax was paid before judgment, is not among them. A remedy to the owner in such ease is afforded by section 80, which declares that the judgment shall be final, except on review by the supreme court; but authorizes the court, before the period of redemption expires, to open or vacate the judgment and permit the party to defend, to the same extent as before judgment, on the ground that the tax has been paid or that the property is not subject to taxation. Certainly down to 1881 there was'no provision of statute under which a sale pursuant to the judgment could be attacked on either of these grounds.
But it is claimed that Laws 1881, o. 10, § 19, amending Gen. St. 1878, c. 11, § 97, has the effect to abrogate the rule as it existed to that time. Section 97 did not assume to declare the force and effect of the judgment, nor the causes for which the sale might be held invalid, but only to provide for refundment to the purchaser or assignee from the state of the amounts paid by him on the sale or assignment, and for subsequent taxes, penalties, and costs. As the section originally stood, refundment could be made only where there was a judgment declaring the sale void. The material amendment is in the proviso added by Laws 1881, c. 10, § 19. This provides for refundment, (without a judgment declaring the sale void,) upon certain proofs presented to the county auditor that the land is exempt from taxation, or that the taxes had been paid prior to the sale, and authorizes the auditor, "if such lands were bid in by the state,” to “cancel such sale and satisfy the tax judgment.” It is suggested, as an argument, that the legislature could have had no reason for providing this summary mode of surrender by the state or a cash purchaser of the right apparently passed by the sale, and refundment to the cash purchaser, but its understanding that nothing passed by the sale, i. e., that it was void.
It would be very unsafe to imply an intent to repeal or abrogate an established rule, from a doubtful conjecture as to the reason which may have influenced the legislature to pass an act. It is not clear for what reason the legislature passed the proviso. It may have been *5to enable parties to avoid the uncertainty that must rest on the right of the purchaser so long as the power to vacate the judgment and permit a defence as provided in section 80 exists, or to restore the status quo in a cheaper and more summary method than is provided in that section. It is useless, in determining this question, to conjecture what may have been the reason; for the words to express the intention to establish a rule that tax judgments shall be void because the lands are exempt, or the taxes have been previously paid, are so obvious that the avoidance of them shows the absence of such intention. In Laws 1881, c. 135, which applied only to enforcement of taxes delinquent in 1879 and previous years, and some of the provisions in which were much more rigorous and harsh.than the provisions with respect to the same matters in Gen. St. 1878, c. 11, the legislature did intend that the sale should be void in case of exemption or payment of the tax before judgment, and could not have supposed that it would be void without an explicit declaration to that effect. And so, in section 7, it is expressly declared that proof at any time of either of those facts shall avoid the sale. Without that declaration, the judgment and sale under that act would have been of the same force and effect as judgment and sale under the general statute. We would not be justified in implying, from the language of the amendment to section 97, an intent to change the previously existing rule as to the conclusiveness of the judgment.
Order affirmed.